Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2016/067231, filed on 06/09/2016.
Claims 1-11 and 13 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/10/2020), Applicants filed a response, and a claims set on 03/10/2021 is acknowledged. 
Claims 4-11 remain withdrawn from further consideration as drawn to non-elected inventions.
	Claims 1-3 and 13 are present for examination.
Applicants' arguments filed on 03/10/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 


Election/Restriction
Claims 1-3 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-11 are  previously withdrawn from consideration as a result of a restriction requirement, mailed on 08/15/2018 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I - IX (claims 1-11 and 13) as set forth in the Office action mailed on 08/15/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1-11 and 13 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method of producing α-hydromuconic acid, said method comprising the step of culturing at least one type of microorganism having a capacity to produce α-hydromuconic acid, selected from the group consisting of microorganisms belonging to genus Escherichia, microorganisms belonging to genus Pseudomonas, microorganisms belonging to genus Hafnia, microorganisms belonging to genus Bacillus, microorganisms belonging to genus Cupriavidus, microorganisms belonging to genus Acinetobacter, microorganisms belonging to genus Alcaligenes, microorganisms belonging to genus Delftia, and microorganisms belonging to genus Shimwellia; and recovering the produced α-hydromuconic acid; said microorganism(s) metabolize(s) succinic acid into α-hydromuconic acid. The prior art does not teach a method of producing α-hydromuconic acid, said method comprising the step of culturing at least one type of microorganism having a capacity to produce α-hydromuconic acid, selected from the group consisting of microorganisms belonging to genus Escherichia, microorganisms belonging to genus Pseudomonas, microorganisms belonging to genus Hafnia, microorganisms belonging to genus Bacillus, microorganisms belonging to genus Cupriavidus, microorganisms belonging to genus Acinetobacter, microorganisms belonging to genus Alcaligenes, microorganisms belonging to genus Delftia, and microorganisms belonging to genus Shimwellia; and recovering the produced α-hydromuconic acid; said microorganism(s) metabolize(s) succinic acid into α-hydromuconic acid.  A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656